Case 1:20-cv-01268-DLP-JMS Document 22 Filed 10/15/20 Page 1 of 1 PageID #: 180




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


  CAROL McKENNEY,                                   )   CAUSE NO. 1:20-cv-01268-DLP-JMS
                                                    )
                         Plaintiff,                 )
                                                    )
           v.                                       )
                                                    )
  SAM’S EAST, INC. d/b/a “Sam’s Club”, and          )
  WAL-MART STORES EAST, INC.,                       )
                                                    )
                         Defendants.                )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

          Come now the parties, by counsel, pursuant to Rule 41(a) of the Federal Rules of Civil

 Procedure and stipulate to the dismissal of the above-captioned cause of action, with prejudice,

 costs paid.


                                             By: /s/ Ian W. Thompson
                                                    Ian W. Thompson, #25835-49
                                                    Attorneys for Plaintiff
 608 East Market Street
 Indianapolis, IN 46202
                                                    FROST BROWN TODD LLC


                                                By: /s/ Thomas L. Davis
                                                    Thomas L. Davis, #4423-49
                                                    Attorneys for Defendant
 201 North Illinois Street, Suite 1900
 P.O. Box 44961
 Indianapolis, In 46244-0961


 4851-1949-5887v1




                                                1
